                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


RICO ISAIH HAIRSTON,

                PlaintifT,

vs.                                                             CascNo.:2:18-cv-952
                                                                JUDGE GEORGE C. SMITH
                                                                Magistrate Judge Deavers
MR. DAILY, e/a/.,

                Defendants.



                                               ORDER

        On November 5,2018, the United States Magistrate Judge issued a Report and

Recommendation recommending that the PlaintitTs Motion to proceed informa pauperis be

denied pursuant to the"3 strikes provision," that Plaintiff has previously filed 3 cases that were

dismissed for failure to state a claim upon which reliefcan be granted. Further, it was

recommended that if Plaintiffintends to pursue this action, he must pay the full $400.00 filing

fee within thirty days. {See Report and Recommendation, Doc. 8). The parties were advised of

their right to object to the Report and Recommendation andof the consequences of their failure

to do so. There has nevertheless been no objection to the Report and Recommendation.

       The Report and Recommendation is hereby ADOPTED and AFFIRMED. Plaintift's

Motion to Proceed In Forma Pauperis is hereby DENIED. Plaintiff must pay the entire $400
filing fee within thirty (30) days of this Order. If Plaintifffails to do so, this case will be

dismissed.


       Further, any appeal of this Order would not be taken in good faith and therefore
PlaintifTs request for leave to appeal informa pauperis would bedenied.
The Clerk shall remove Documents 1and 8 from the Court's pending motions list.
       IT IS SO ORDERED.



                                           Is/ Georee C. Smith
                                          GEORGE C. SMITH, JUDGE
                                          UNITED STATES DISTRICT COURT
